

Exhibit 10.5


[NRT Letterhead]




February 14, 2018


Bruce Zipf
15 Oakview Road
Cedar Knolls, New Jersey 07927


Via Email and Hand Delivery


Re: Executive Advisor Agreement


Dear Bruce:


As you are aware, effective January 5, 2018, your role as NRT LLC President and
Chief Executive Officer ceased pursuant to an involuntary termination under
Section 7(d) of your Executive Severance Agreement dated February 23, 2016 and
you were removed as an Officer and Director of the Company and its subsidiaries,
effective January 5, 2018. This letter is to confirm our agreement with you that
from January 5, 2018 to March 1, 2020 (“Executive Advisor Term”), you will
continue employment with NRT LLC as Executive Advisor to the Chief Executive
Officer, Realogy Holdings Corp. (the “Company”), unless terminated earlier by
the Company for Cause1 or you voluntarily leave the Company (the “Employment
Termination Date”).  During the Executive Advisor Term, it is anticipated that
your level of service will exceed twenty percent (20%) of the services you
provided under your Executive Severance Agreement.  If at any time during the
Executive Advisor Term, for any reason, it is reasonably anticipated by you and
the Company that your level of services will permanently decrease to less than
twenty percent (20%) of the services you provided under your Executive Severance
Agreement (which you can request the Company to review and confirm such level of
service at any time during the Executive Advisor Term), you will be considered
to have incurred a “separation from service” from the Company within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended.
During the initial period of the Executive Advisor Term (through March 1, 2018),
you will aid in the orderly transition of duties and obligations to the Chief
Executive Officer of NRT LLC and the Chief Executive Officer of the Realogy
Franchise Group until such duties have been fully transitioned. Thereafter, you
will advise Realogy executive management on all matters relating to agent
relations, as directed by executive management and shall perform such duties as
directed by the President and Chief
________________________
1 For purposes of this Letter Agreement, “Cause” shall include, but not be
limited to, (1) your engagement or employment in any capacity that conflicts
with your obligations under the post-employment Restrictive Covenants contained
in your Executive Severance Agreement (“Restrictive Covenants”), as reasonably
determined by the Company’s Board of Directors, and (2) your acceptance of other
employment or consulting services that will require 20 or more hours per week of
your time during the term of your employment.







--------------------------------------------------------------------------------

Bruce Zipf
February 14, 2018
Page | 2






Executive Officer of NRT LLC. Such duties also will include periodic travel
which shall be reimbursed in accordance with the Company Travel and
Reimbursement Policy in effect at the time of travel.
Your annual base salary through February 28, 2019, paid on a bi-weekly basis,
will remain $625,000, and will be paid in accordance with standard payroll
practices. This position is exempt from overtime pay. Beginning March 1, 2019
through March 1, 2020, your annual salary will be reduced to $375,000 and will
continue to be paid bi-weekly in accordance with standard payroll practices.
You will be entitled to receive your 2017 Annual Bonus in a lump sum at the time
such bonus is payable to other plan participants, based upon actual achievement.
You will receive a prorated bonus pursuant to the 2018 Annual Bonus Plan for
your employment and eligible earnings received between January 1, 2018 to March
1, 2018 only, which will be paid in a lump sum at the time the bonus is payable
to other plan participants in 2019, based upon actual achievement and plan
requirements. You will not be entitled to any bonus for any plan year
thereafter.
During the Executive Advisor Term, you will continue to be eligible to
participate in the Company’s employee medical and dental benefit plans as a
full-time employee until the earlier of March 1, 2020 or your Employment
Termination Date. Beginning the earlier of April 1, 2020, your Employment
Termination Date, or at the time you and the Company declare that your level of
services will permanently decrease to less than twenty percent (20%) of the
services you provided under your Executive Severance Agreement (such event is
referred to as a “Separation from Service” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended), you will no longer participate
in the Company medical and dental plans as an employee. However, provided you
have executed a release agreement, in accordance with the below, you will
continue in the Company employee medical and dental plans for eighteen (18)
months thereafter as provided or under Paragraph 7(d)(iv) of your Executive
Severance Agreement, which benefits shall run concurrent with COBRA.
Subject to your continued compliance with Company policies, your restrictive
covenant obligations under the Executive Severance Agreement and the execution
of a release in substantially the form attached to the Executive Severance
Agreement (with additional specific restrictions) by you, you will be entitled
to the following compensation and benefits at the time of the earlier of your
Employment Termination Date (provided not due to a termination for Cause) or
your Separation from Service:
•
Accrued salary;

•
Pro-Rata 2018 Bonus payable in a lump sum at the time such bonus is payable to
other plan participants, based upon actual achievement, if not already paid to
you;

•
Severance equal to 1.0 times the sum of your Base Salary and 2017 Annual Bonus
Target as in effect on January 5, 2018, with an Annual Bonus Target of 100% of
your Base Salary as in effect on January 5, 2018;











________________________
2 Severance is payable in 24 monthly installments, with the first installment
payable in the first regular payroll that is six (6) months following the
earlier of your Employment Termination Date or Separation from Service, or on an
earlier date, subject to limitations under 409A, if any.









--------------------------------------------------------------------------------

Bruce Zipf
February 14, 2018
Page | 3








•
Continued participation in medical and dental plans, as stated above (subject to
termination if you become eligible to receive benefits from a new employer), and
which shall run concurrent with COBRA; and

•
Outplacement services up to $50,000.



As a condition of this offer, the Restrictive Covenants set forth in paragraph 9
of the Executive Severance Agreement shall remain in effect subject to
modification to the scope of the non-competition covenant to encompass the
following: any business “engaged in (1) residential real estate brokerage, the
franchising of residential real estate brokerages, employee relocation business,
title services, settlement services, or technology businesses supporting any of
the foregoing, (2) any business with business assets, technology, relationships
or services in residential real estate that has the ability to divert business
from the residential real estate brokerage, franchising of residential real
estate brokerage, employee relocation, or title or settlement services markets,
(3) any businesses involved in or related to residential real estate brokerage
through the use of on-line databases and listings, or (4) any other business of
the same type as any business in which the Company or any of its Affiliates is
engaged on the date of termination of Executive’s employment or in which they
have proposed, on or prior to such date, to be engaged in on or after such date
and in which the Executive has been involved to any extent (other than de
minimis) at any time during the two (2) year period ending with the date of
termination of such Executive’s employment, anywhere in the world in which the
Company or its Affiliates conduct business.”
For the avoidance of doubt, the post-employment Restrictive Covenants period
shall commence on the earlier of March 2, 2020 or the Employment Termination
Date and shall continue for two (2) years thereafter. Further, should your
employment terminate for Cause prior to March 1, 2020, the restrictive covenant
shall continue to run from that Employment Termination Date to March 1, 2022.


You will no longer be eligible for participation in the Company’s Long-Term
Incentive program. However, you will continue to be subject to blackout
restrictions under Company Trading Policy through the public announcement of Q1
2019 results (May 2019) but are no longer deemed a Section 16 insider (or
executive officer) as of January 5, 2018. Further, any and all agreements that
you executed in connection with outstanding equity grants shall remain in full
force and effect, pursuant to the terms of those grant documents, and will
continue to vest in accordance with their terms.
This letter is intended to sets forth the full agreement between you and the
Company and supersedes any and all prior agreements and understandings, oral or
written, with respect to your employment and any other arrangements between you
and the Company, with the exception of the surviving provisions of your
Executive Severance Agreement (which surviving provisions include severance,
indemnification, Restrictive Covenants and confidentiality provisions contained
therein), and any other equity related documents executed by you or applicable
to you in connection with grants of equity from the Company to you, which
agreements shall remain in full force and effect pursuant to their respective
terms.
This Executive Advisor Agreement shall be enforced in accordance with the laws
of the State of New Jersey and may be executed in one or more counterparts each
of which shall constitute an







--------------------------------------------------------------------------------

Bruce Zipf
February 14, 2018
Page | 4






original of this letter and all of such counterparts shall constitute one
instrument. In the event any paragraph or provision of this Agreement is
adjudged void, invalid or unenforceable by court, law or equity, the remaining
portions of this Agreement shall nonetheless continue and remain in full force
and effect.
This letter and all rights of the Company hereunder shall inure to the benefit
of and be enforceable by the Company and its successors and assigns and shall be
assignable, in whole or in part, by the Company in its sole discretion and
determination. Further, the obligations set forth in this letter will be binding
upon the Company’s successors and assigns in the same manner would be
enforceable against the Company.


Please evidence your agreement with the provisions set forth herein by signing a
copy of this Agreement in the space indicated. We look forward to working with
you for our mutual benefit.




 
Very truly yours,


 
 
 
 
 
Realogy Holdings Corp.
 
 
 
 
By:
/s/ M. Ryan Gorman
 
 
President and Chief Executive Officer,
 
 
NRT LLC
 
 
 
 
 
 
 
 
 
 



 
UNDERSTOOD AND AGREED TO:
 
By:
/s/ Bruce Zipf
 
Name:
Bruce Zipf
 
 
 
 
Date:
2/15/2018
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    





